        Case 5:20-cv-00517-STE Document 22 Filed 03/31/21 Page 1 of 11



                IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

CHRISTINE RODRIGUEZ,                              )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-20-517-STE
                                                  )
ANDREW M. SAUL,                                   )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
       Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

applications for benefits under the Social Security Act. The Commissioner has answered

and filed a transcript of the administrative record (hereinafter TR. ____). The parties have

consented to jurisdiction over this matter by a United States magistrate judge pursuant

to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES the

Commissioner’s decision and REMANDS the case for further consideration consistent

with this Memorandum Opinion and Order.

I.     PROCEDURAL BACKGROUND

       On March 22, 2017, Ms. Rodriguez applied for disability insurance benefits and

supplemental security income, alleging a disability beginning July 15, 2016. (TR. 15).

Following a hearing, an Administrative Law Judge (ALJ) issued an unfavorable decision
        Case 5:20-cv-00517-STE Document 22 Filed 03/31/21 Page 2 of 11



on June 14, 2019. (TR. 15-26). The Appeals Council denied review on April 6, 2020,

making the ALJ’s decision the final decision of the Commissioner. (TR. 1-5). Thereafter,

Ms. Rodriguez timely filed this appeal.

II.    THE ADMINISTRATIVE DECISION

       The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§§ 404.1520 & 416.920. At step one, the ALJ determined that, even though Plaintiff had

attempted to work after her alleged onset date, that work had not risen to the level of

substantial gainful activity as defined in the regulations. (TR. 18). Thus, the ALJ

proceeded to the second step where she determined Ms. Rodriguez had severe

impairments, including degenerative disc disease, osteoarthritis, major depressive

disorder, and anxiety. (TR. 18).

       At step three, the ALJ considered whether Ms. Rodriguez’s impairments were

severe enough to meet the requirements of the presumptively disabling impairments

listed at 20 C.F.R. Part 404, Subpart P, Appendix 1 (Listings). (TR. 18). First, the ALJ

considered the Listing at 1.04, Disorders of the Spine, and determined the medical

evidence of record did not demonstrate compromise of a nerve root or of the spinal cord

with additional findings of either nerve root compression, spinal arachnoiditis, or lumbar

spinal stenosis. (TR. 20). Additionally, the ALJ considered the Listing at 12.04 in assessing

Plaintiff’s mental limitations, finding that Plaintiff’s depression and anxiety did not meet

either the Paragraph B criteria or the Paragraph C criteria. Thus at step three, the ALJ

concluded that Ms. Rodriguez did not have an impairment or combination of impairments

that met or medically equaled the severity of one of any of the Listings. (TR. 18).

                                             2
        Case 5:20-cv-00517-STE Document 22 Filed 03/31/21 Page 3 of 11



       At step four, the ALJ concluded that Ms. Rodriguez retained the residual functional

capacity (RFC) to:

       [P]erform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
       except the claimant can lift and/or carry 10 pounds frequently and 20
       pounds occasionally; she can stand and/or walk six hours in an eight-hour
       workday; she can sit for six hours in an eight-hour workday; she frequently
       can kneel and crouch; and, she occasionally can climb ladders, ropes,
       scaffolds and stairs as well as stoop and crawl. The claimant can
       understand, remember and carry out simple and detailed instructions. The
       claimant occasionally and superficially can interact with the public.

(TR. 20-21).

       With this RFC, the ALJ concluded, based on the testimony of the vocational expert

(VE), that Plaintiff could not perform her past relevant work. (TR. 24). But the VE testified

there were other jobs in the national economy that Plaintiff could perform. Given the

limitations identified by the ALJ in a series of hypothetical questions, the VE identified

three unskilled jobs from the Dictionary of Occupational Titles that a hypothetical person

with Plaintiff’s impairments could allegedly perform: Housekeeping Cleaner, Merchandise

Marker, and Mail Sorter. (TR. 62). At step five, the ALJ found the VE’s testimony to be

consistent with the information in the Dictionary of Occupational Titles and adopted the

VE’s testimony, concluding Plaintiff was not disabled based on her ability to perform the

identified jobs. (TR. 25).

III.   ISSUE PRESENTED

       On appeal, Ms. Rodriguez contends the ALJ erred in failing to properly evaluate

the opinion evidence of her treating physician. (ECF No. 17:13-18). The Commissioner

contends that Plaintiff is simply asking this Court to reweigh the evidence. (ECF No. 21:9-

14).


                                             3
        Case 5:20-cv-00517-STE Document 22 Filed 03/31/21 Page 4 of 11



IV.    STANDARD OF REVIEW

       This Court reviews the Commissioner’s final decision “to determin[e] whether the

Commissioner applied the correct legal standards and whether the agency’s factual

findings are supported by substantial evidence.” Noreja v. Commissioner, SSA, 952 F.3d.

1172, 1177 (10th Cir. 2020) (citation omitted). Under the “substantial evidence” standard,

a court looks to an existing administrative record and asks whether it contains “sufficien[t]

evidence” to support the agency’s factual determinations. Biestek v. Berryhill, 139 S. Ct.

1148, 1154 (2019). “Substantial evidence … is more than a mere scintilla … and means

only—such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Biestek v. Berryhill, 139 S. Ct. at 1154 (internal citations and quotation

marks omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh

the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

V.     ANALYSIS

       Because Ms. Rodriguez filed her applications before March 27, 2017, the ALJ was

required to analyze the opinion evidence, specifically that offered by Dr. Payton Flournoy,

Plaintiff’s treating physician, under 20 C.F.R. § 404.1527. This regulation, in effect at the

time Plaintiff filed her applications for DIB and SSI, requires an ALJ to give more deference

to the opinion of a treating physician than to other opinion evidence:

       Treatment relationship. Generally, we give more weight to medical opinions
       from your treating sources, since these sources are likely to be the medical
       professionals most able to provide a detailed, longitudinal picture of your

                                             4
        Case 5:20-cv-00517-STE Document 22 Filed 03/31/21 Page 5 of 11



       medical impairment(s) and may bring a unique perspective to the medical
       evidence that cannot be obtained from the objective medical findings alone
       or from reports of individual examinations, such as consultative
       examinations or brief hospitalizations. If we find that a treating source's
       medical opinion on the issue(s) of the nature and severity of your
       impairment(s) is well-supported by medically acceptable clinical and
       laboratory diagnostic techniques and is not inconsistent with the other
       substantial evidence in your case record, we will give it controlling weight.
       When we do not give the treating source's medical opinion controlling
       weight, we apply the factors listed in paragraphs (c)(2)(i) and (c)(2)(ii) of
       this section, as well as the factors in paragraphs (c)(3) through (c)(6) of
       this section in determining the weight to give the medical opinion. We will
       always give good reasons in our notice of determination or decision for the
       weight we give your treating source’s medical opinion.

20 C.F.R. § 404.1527.1

       This regulation requires an ALJ considering a treating physician’s opinion to “give

good reasons in the notice of determination or decision for the weight assigned to a

treating physician’s opinion.” Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003)

(internal quotation marks and alteration omitted).

       Thus, an ALJ must first determine whether the treating physician’s opinion

deserves controlling weight. Controlling weight must be given if the opinion is both


1
  This regulation was replaced by 20 C.F.R. § 404.1520c. (effective March 27, 2017). The current
regulation does not differentiate between medical opinions, so long as they are supported by
evidence in the record.

       We will not defer or give any specific evidentiary weight, including controlling
       weight, to any medical opinion(s) or prior administrative medical finding(s),
       including those from your medical sources. When a medical source provides one
       or more medical opinions or prior administrative medical findings, we will consider
       those medical opinions or prior administrative medical findings from that medical
       source together using the factors listed in paragraphs (c)(1) through (c)(5) of this
       section, as appropriate. The most important factors we consider when we evaluate
       the persuasiveness of medical opinions and prior administrative medical findings
       are supportability (paragraph (c)(1) of this section) and consistency (paragraph
       (c)(2) of this section). We will articulate how we considered the medical opinions
       and prior administrative medical findings in your claim according to paragraph (b)
       of this section.

                                                5
         Case 5:20-cv-00517-STE Document 22 Filed 03/31/21 Page 6 of 11



supported by medically acceptable clinical and laboratory diagnostic techniques and not

inconsistent with the other substantial evidence in the record. 20 C.F.R. § 404.1527(d)(2).

If both of these conditions are met, no other factors need be considered and the inquiry

is at an end. See id.; Watkins, 350 F.3d at 1300.2

       However, if one or both of these conditions is lacking, an ALJ is not free to simply

disregard the opinion or pick and choose which portions to adopt. Instead, the ALJ must

proceed to a second determination, where the ALJ must both (1) weigh the opinion “using

all of the factors provided in 20 C.F.R. § 404.1527 and 416.927” and (2) “give good

reasons in the notice of determination or decision for the weight [the ALJ] ultimately

assigns the opinion.” Watkins, 350 F.3d at 1300–01 (internal quotation marks and

alteration omitted).

       If the ALJ does not afford the opinion of the treating physician controlling weight,

the ALJ must determine the weight to be given the opinion by considering such factors

as the length of the treatment relationship and the frequency of examination; the nature

and extent of the treatment relationship; supportability;3 consistency;4 specialization; and

other factors. 20 C.F.R. § 404. 1527(d)(1)-(6). Although the ALJ’s decision need not



2
  Although the ALJ cited to the correct regulation, she failed to follow the steps the regulation
required.

3
  “[B]ecause nonexamining sources have no examining or treating relationship with you, the
weight we will give their medical opinions will depend on the degree to which they provide
supporting explanations for their medical opinions. We will evaluate the degree to which these
medical opinions consider all of the pertinent evidence in your claim, including medical opinions
of treating and other examining sources.”

4
 “[T]he more consistent a medical opinion is with the record as a whole, the more weight we
will give to that medical opinion.”


                                               6
        Case 5:20-cv-00517-STE Document 22 Filed 03/31/21 Page 7 of 11



include an explicit discussion of each factor, see Oldham v. Astrue, 509 F.3d 1254, 1258

(10th Cir. 2007), the record must reflect that the ALJ considered every factor in the weight

calculation.

       Dr. Payton Flournoy, D.O., Ms. Rodriguez’s treating physician, completed and

submitted a “Treating Source Statement—Physical Conditions” (TR. 478-481) and a

“Treating Source Statement—Psychological Conditions” (TR. 482-486) containing his

summary of opinions regarding the limiting effects of Plaintiff’s physical and mental

impairments.

       Ms. Rodriguez alleges legal error in the ALJ’s evaluation of these opinions. This

Court agrees. As discussed in further detail below, the ALJ erred in her analysis of Dr.

Flournoy’s opinions as well as the opinions of the consultative physicians. Her unfavorable

decision consists solely of citations to the portions of medical opinions that support her

RFC. The ALJ simply ignored all opinions that would support a finding of disability.

       The forms Dr. Flournoy completed consist of check mark boxes and explanatory

statements. Dr. Flournoy stated he had treated Plaintiff every 1-2 months beginning in

January 2018. His list of diagnoses included low back pain with sciatica, anxiety, migraines

and insomnia. Dr. Flournoy indicated Plaintiff’s physical conditions would interfere with

her attention and concentration more than 25% of the time, that she would be able to

maintain attention and concentration less than 30 minutes at a time without needing a

break and that she would be absent from work more than 4 days per month because of

her impairments. (TR. 478-479). Dr. Flournoy stated Plaintiff could lift and carry less than

10 pounds frequently and 10 pounds occasionally. Dr. Flournoy attributed these

limitations to her “pain and hypertonic paraspinal musculature bilaterally along cervical

                                             7
        Case 5:20-cv-00517-STE Document 22 Filed 03/31/21 Page 8 of 11



and thoracic spine” as demonstrated by a CT scan showing degenerative changes along

the spine. Dr. Flournoy noted Plaintiff’s “diffuse lumbar paraspinal tenderness and

hypertonicity, sciatic pain with bilateral leg flexion.” He further found Plaintiff is “unable

to tolerate even gentle soft tissue procedures like massage and strengthening.” (TR. 479).

Dr. Flournoy stated Plaintiff could sit for 2 hours and stand or walk for 6 hours in an 8-

hour workday. But he also stated Plaintiff would have to lie down or recline “at least

hourly” for 10-15 minutes throughout the workday. (TR. 479-480). Significantly, Dr.

Flournoy stated that Ms. Rodriguez required a cane or walker to ambulate and that she

could walk only 100 feet without an assistive devise. (TR. 480).

       In the statement regarding Plaintiff’s psychological conditions, Dr. Flournoy’s

diagnoses included the physical ailments along with anxiety and recurrent major

depressive disorder. (TR. 482). Although Dr. Flournoy assessed her prognosis as “good,”

he diagnosed Plaintiff with depression, characterized by anhedonia, insomnia, and

feelings of worthlessness. Further, he stated her chronic anxiety led to sleep disturbances

and interfered with her ability to function productively. (TR. 482). In assessing the

severity of Ms. Rodriguez’s symptoms, Dr. Flournoy stated they were “mild, would not

limit most work environments.” (TR. 483). Still, Dr. Flournoy was of the opinion that Ms.

Rodriguez would be “off task” 20% of the working day and would miss 1 day of work a

month because of the symptoms associated with anxiety and depression. (TR. 486).

       Based on the testimony of the VE, Ms. Rodriguez contends that a person who is

“off task” 20% of the time or needs to miss even 2 days of work per month or needs

extra breaks during the work day would be unable to secure any full time employment.

(ECF No. 17:15); See (TR. 63). According to Dr. Flournoy’s opinion, Plaintiff fits all three

                                              8
        Case 5:20-cv-00517-STE Document 22 Filed 03/31/21 Page 9 of 11



of the above descriptions. Thus, according to Plaintiff, the ALJ should have included these

limitations, assessed by her treating physician, in the RFC.

       The ALJ afforded minimal weight to Dr. Flournoy’s opinions regarding Plaintiff’s

physical limitations, finding his opinions were “inconsistent with the above residual

functional capacity” and “entirely unsupported by his treating records and the evidence

of record as a whole.” (TR. 23). There is no indication the ALJ took into account Plaintiff’s

need to use a cane or walker, nor did the ALJ include this limitation in her hypothetical

questions to the VE. Therefore, the VE did not consider whether the jobs she had

identified could be performed by a hypothetical person who needed to use a cane or

walker to ambulate.

       On the other hand, the ALJ gave “great weight” to Dr. Flournoy’s opinions that

Plaintiff’s depression and anxiety “were mild and would not limit most work environments”

and his findings that Plaintiff had “no limitations related to her mental health.” (TR. 23).

But the ALJ does not address Dr. Flournoy’s conclusion that Plaintiff would be “off task”

20% of the time because of her mental impairments, nor does she attempt to reconcile

these diametrically opposed opinions.

       The ALJ also gave “great weight” to the opinion of the consultative psychologist,

Christopher Campbell, Ph.D., who examined Plaintiff on March 16, 2018. Dr. Campbell

diagnosed Plaintiff with recurrent, mild major depressive disorder. Dr. Campbell assessed

Plaintiff’s prognosis as fair and determined her intelligence was average. He assessed

Plaintiff’s fund of knowledge as “adequate” and found her thought process to be clear,

coherent and linear. (TR. 442). The ALJ concluded Dr. Campbell’s opinion should be given



                                             9
        Case 5:20-cv-00517-STE Document 22 Filed 03/31/21 Page 10 of 11



“great weight” because “it is well supported by the medical evidence of record in its

entirety and consistent with the above residual functional capacity.” (TR. 23).

       Ms. Rodriguez was also examined by consultative physician, S. A. Chaudry, M.D.

Dr. Chaudry recognized Plaintiff’s pain-producing impairment as osteoarthritis of the

lumbosacral spine. (TR. 494). The ALJ noted Dr. Chaudry’s findings that Plaintiff had

normal gait, normal range of motion of the lumbar spine and negative straight leg raising

test. (TR 22). But even though the Range of Joint Motion Evaluation Chart Dr. Chaudry

used indicated full range of motion, he also reported Plaintiff had “painful range of motion

of flexion, extension, rotation and lateral movements with bilateral paraspinous muscular

tenderness.” (TR. 494). Thus, a reasonable inference from this evidence is that, although

Plaintiff could perform movements indicating a normal range of motion, those movements

caused pain. The ALJ did not take the reported pain into account. What is more, Dr.

Chaudry’s report that Plaintiff could perform heel-toe walking and could walk unassisted,

was based solely on one examination. Such a finding does not necessarily contradict Dr.

Flournoy’s opinion that Plaintiff can walk only 100 feet unassisted.

       In sum, the ALJ supported her unfavorable decision by citing only the evidence

that favors her determination of Plaintiff’s RFC. In fact, it appears she formulated her RFC

first, and then sought opinion evidence to support it. On remand, the ALJ should evaluate

the evidence using the steps listed in the applicable regulation. Moreover, the ALJ should

consider all opinion evidence and explain why she rejects any evidence supporting a

finding of disability.




                                            10
        Case 5:20-cv-00517-STE Document 22 Filed 03/31/21 Page 11 of 11



                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on the forgoing analysis, the Court REVERSES the Commissioner’s decision and

REMANDS the case for additional consideration consistent with this Memorandum

Opinion and Order.

       ENTERED on March 31, 2021.




                                             11
